DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/7/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10855377 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 75, line 11 has been amended as follows:
	signal and converts a third data stream into [[s]]  a  fourth electrical signal, the second and

Allowable Subject Matter
Claims 63-90 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 63, the signal processor converts a second data stream into a third electrical signal and converts a third data stream into a fourth electrical signal, the second and third data streams transmitted via different paths; the first optical transmitter converts the third electrical signal into a third optical signal; the second optical transmitter converts the fourth electrical signal into a fourth 
	Claim 75, the signal processor converts a second data stream into a third electrical signal and converts a third data stream into a fourth electrical signal, the second and third data streams transmitted via different paths, the first optical transmitter converts the third electrical signal into a third optical signal, the second optical transmitter converts the fourth electrical signal into a fourth optical signal, and the first output interface outputs the third optical signal to the first optical reception apparatus and outputs the fourth optical signal to a second optical reception apparatus; when the first sub-carrier reception signal and the second sub-carrier reception signal correspond to the third and fourth optical signals respectively, the second output interface receives the first and second sub-carrier reception signals via paths different from each other and outputs the first sub-carrier reception signal to the first receiver and the second sub-carrier reception signal to the second receiver.
	Claim 76, the signal processor converts a second data stream into a third electrical signal and converts a third data stream into a fourth electrical signal, the second and third data streams transmitted via different paths; the first optical transmitter converts the third electrical signal into a third optical signal; the second optical transmitter converts the fourth electrical signal into a fourth optical signal; and the output interface outputs the third optical signal to the first optical reception apparatus and outputs the fourth optical signal to a second optical reception apparatus.
	Claim 88, the signal processor converts a second data stream into a third electrical signal and converts a third data stream into a fourth electrical signal, the second and third data stream transmitted via different paths, wherein the third electrical signal is converted by the first optical transmitter into a third optical signal, wherein the fourth electrical signal is converted by the second optical transmitter into a fourth optical signal, wherein the third optical signal is outputted by the output interface to the first optical reception apparatus and the second optical signal is outputted by the output interface to the 
	Claim 89, the signal processor converts a second data stream into a third electrical signal and converts a third data stream into a fourth electrical signal, the second and third data streams transmitted via different paths, wherein the third electrical signal is converted by the first optical transmitter into a third optical signal, wherein the fourth electrical signal is converted by the second optical transmitter into a fourth optical signal, wherein the third optical signal is outputted by the output interface to the first optical reception apparatus and the second optical signal is outputted by the output interface to the second optical reception apparatus, and wherein the program causes the computer to execute processing for controlling each of the optical transmission apparatus and the first and second optical reception apparatuses according to a state of communication of the optical communication system.
	Claim 90, the signal processor converts a second data stream into a third electrical signal and converts a third data stream into the third electrical signal, the second and third data streams transmitted via different paths, wherein the third electrical signal is converted by the first optical transmitter into a third optical signal, wherein the fourth electrical signal is converted by the second optical transmitter into a fourth optical signal, and wherein the first optical signal is outputted by the output interface to the first optical reception apparatus and the second optical signal is outputted by the output interface to the second optical reception apparatus.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636